Title: To John Adams from François Adriaan Van der Kemp, 19 December 1800
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Olden barneveld 19 Dec. 1800—

The Sensible pleasure, received from your Excell:s favour of the 25th Dec. with which I was honoured quite unexpected, induces me to a rescription. I hope, this will not be consider’d as abusing your Excell. condescendence, in devoting few moments of your precious time to an old client, who may boast of your Excell. esteem, continued in different Situations of life Since twenty years. Maÿ I not, without vanity, consider this as a valid motive for Self-approbation? there it reflects on me a part of your original grandeur and excellence, without any regard of your eminent rank on this vast Continent—Sensible that an unbiassed Posteritÿ will paÿ her homage to the truth, that the Presidency did not bestow upon you So much lustre, as She received from your administration. But alas! what a paltrÿ recompense are her repeated applauses, her warmest gratitude! to balance your unrelented exertions for the Public good of millions, the Sacrifices of a beloved retirement, and domestic happiness—to balance the calumny’s of intriguing Individuals, who howewer—when you are no more, will join in your Eulogies, to deningrate       deprecate  your Successors.
I am not an unbeliever—and nevertheless it approaches the verÿ borders of incredulity, that your Excell: performed that immense work in less than 15 months—not at Quincÿ, but at the court of St. James—watching everÿ Step of this jealous Cabinet, and promoting with an all-observing assiduity, the grand Intrest of your Countrÿ. I cannot but Suppose, that your Excell: had longe Since collected a properly arranged quantity of materials from ancient and modern Historÿ—because their gathering from the original Sources—in that Short interval—Should have required the activity of anÿ man.
Last winter I perused this work again, comparing its principal facts with the Original Roman and Greek historians, and discover’d only verÿ few and triffling inaccuracies—Non ego paucis offender macelis—Gibbon Montesquieu Self are not without them. It was beyond my power to perform the Same task with respect to the middle age—having in vain requested mÿ friends adsistance, and the remnants of mÿ Librarÿ not being Sufficientlÿ adapted for this purpose, I undertook this task with a view, and once if mÿ health and unwearied cares for the Subsistance of my family Shall allow me more leisure, I hope to resume it again, to bring your Excellent Defence in the form of the Theses of Erastus or the Aphorisms of Hippocrates, joining to each of them the proper authorities, who might be consulted.
A plan of a Similar nature would in my opinion, if wel executed, and protected bÿ government, become of an immense use for America: The genteel youth would be instructed—on a general form—in the Solid principles of a good Government, and imbibe in its earlier years an ardent predilection for them. This introduced would lead the waÿ to try the Same with regard to a criminal and civil code—common in all cases to all Americans, by which partial prejudices and animosities would insensibly Subside—local intrest and ambition be bereaved of its principal Spur, and foreign influence effectuallÿ curbed, and the whole mass of Americans consolidated into one undivided People. O Adams! may Our Country owe you—who Steered us Sure through a boisterous sea—more dangerous yet by Brittish and French Hurricanes—who preserved America’s neutrality—honor—and Independence untainted—this Supereminent blessing, then our Political Edifice would be compleated—decorated—impregnable.
Truth can never be the looser in being attacked: the more ingenious—the more daring the opponents are, the more its lustre will brighten: Sometimes nevertheless the welfare of the weaker part of mankind will require, to expose false or captious reasonings and adulterate facts, only brought forward to obstruct her influence. If Tom Payne is not better acquainted with the Classics and the times of the middle age, than he was with the Oriental languages and—Ecclesiastical historÿ his opposition will be verÿ despicable; but he, if he is hired, can not want able adsistants, who maÿ cover the hideouseness of the Phantom with a colouring, that blinds the eyes of the mob.
If it is worth a replÿ and not beyond my power—an indifferent apologÿ being more injurious to truth than the most violent libel against it—I Should be obliged to make use of the English Language, trusting, that Some of mÿ frends would be honour’d in the correction of the grammatical part. The Dutch or French Language would be more convenient for me, but Subjected to greater difficulties. A County press would not be adequate for the transaction: i think it presumptive one may be found at Albanÿ or N. York. I must trÿ, If I can not procure me the answer from the press by Sheets—It might happen, and this would remove all difficulties, that another—better adapted to this undertaking, Shall charge him Self with the honour of your champion, under your Excell:s more immediate inspection, in which desireable evenement I Should rejoice—when it could afford me the Satisfaction, to communicate all what I could collect to load your Antagonist with confusion.
I am Surprised, how it can be a matter of discussion, if there Shall be a leap ÿear or no—there it Seems me to be an unavoidable consequence of the adopting the new Style: there Gregorÿ the xiii according the calculations of Aloÿsius decreed, that the first years of the three following centuries after the year 1600—viz. 17—18—1900 Should not be laps-years—The wise man in our State, of whom the Smallest part are acquainted with Aloysius, and execrate with all their heart Gregorÿ, as the Antichrist, are at Albany in a horrid bustle about this matter.
Will you Excellency excuse this long letter, for which I can make no atonement, as by my ardent wishes for your uninterrupted prosperity and happiness and encreasing glorÿ, by my fervent praÿers, that you long yet maÿ be preserved, for this countrÿ, then I Solemnly promise you not to vex you Soon with a new intrusion.
Permit me alone, to recommend me to your Excell: kind and So much honoured remembrance, and allow me to attest, that I am with Sentiments of the highest consideration and respect / Sir! / Your Excellency’s most humble / and most obed: St.

Fr. Adr. vanderkemp